  Case 16-21751         Doc 33     Filed 10/02/18 Entered 10/02/18 13:36:08              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-21751
         YOLANDA MONIQUE TYLER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/06/2016.

         2) The plan was confirmed on 08/22/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/09/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-21751       Doc 33        Filed 10/02/18 Entered 10/02/18 13:36:08                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $9,776.00
       Less amount refunded to debtor                            $416.00

NET RECEIPTS:                                                                                     $9,360.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $418.51
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,418.51

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI                             Unsecured         524.78           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         255.81           NA              NA            0.00       0.00
ATG CREDIT                       Unsecured         217.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured      2,000.00            NA              NA            0.00       0.00
BARCLAYS BANK DELAWARE           Unsecured           0.00           NA              NA            0.00       0.00
CHASE BANK                       Unsecured         700.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured         750.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,500.00       3,359.04        3,359.04           0.00       0.00
COMCAST                          Unsecured         501.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,794.00       2,134.15        2,134.15           0.00       0.00
DEVON FINANCIAL SERVICE          Unsecured         593.55        593.55          593.55           0.00       0.00
DISH NETWORK                     Unsecured         792.00           NA              NA            0.00       0.00
GATEWAY FINANCIAL                Unsecured     10,068.68     12,465.35        12,465.35           0.00       0.00
HORIZON BANK                     Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured     22,655.87            NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Priority             NA         390.00          390.00        355.85        0.00
IL DEPT OF REVENUE               Priority             NA          87.47           87.47          71.28       0.00
IL DEPT OF REVENUE               Unsecured            NA          38.20           38.20           0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      1,131.55            NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured          80.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured         137.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       4,000.00         604.59          604.59        551.65        0.00
INTERNAL REVENUE SERVICE         Unsecured           0.00      3,466.54        3,466.54           0.00       0.00
JD RECEIVABLES LLC               Unsecured      1,210.00            NA              NA            0.00       0.00
MB FINANCIAL                     Unsecured         300.00           NA              NA            0.00       0.00
PERITUS PORTFOLIO SERVICES       Secured        9,912.50       8,816.76        8,816.76      3,280.99     681.72
PERITUS PORTFOLIO SERVICES       Unsecured      9,912.50            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         704.88        704.88          704.88           0.00       0.00
SURETY FINANCIAL SERVICES        Unsecured          10.00           NA              NA            0.00       0.00
TCF BANK                         Unsecured         400.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         503.84        503.84          503.84           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-21751         Doc 33      Filed 10/02/18 Entered 10/02/18 13:36:08                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim          Claim         Claim        Principal        Int.
Name                               Class    Scheduled       Asserted      Allowed         Paid           Paid
US DEPT OF ED NAVIENT SOLUTIONS Unsecured      9,187.00        9,265.36      9,265.36           0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $8,816.76          $3,280.99                 $681.72
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $8,816.76          $3,280.99                 $681.72

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00               $0.00                  $0.00
       Domestic Support Ongoing                               $0.00               $0.00                  $0.00
       All Other Priority                                 $1,082.06             $978.78                  $0.00
TOTAL PRIORITY:                                           $1,082.06             $978.78                  $0.00

GENERAL UNSECURED PAYMENTS:                           $32,530.91                   $0.00                 $0.00


Disbursements:

        Expenses of Administration                             $4,418.51
        Disbursements to Creditors                             $4,941.49

TOTAL DISBURSEMENTS :                                                                           $9,360.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-21751         Doc 33      Filed 10/02/18 Entered 10/02/18 13:36:08                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
